Citation Nr: 1342706	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-21 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating greater than 10 percent for service-connected residuals of a fracture of the right radial head.

4.  Entitlement to an effective date earlier than September 7, 2010, for the assignment of a 10 percent disability rating for the service-connected residuals of a fracture of the right radial head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1983.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that determined the Veteran's service-connected residuals of a fracture of the right radial head warranted a 10 percent disability rating, effective as of September 7, 2001.  The Veteran expressed disagreement with the assigned disability rating and its effective date, and perfected a substantive appeal.

The Board also notes that in a rating decision dated in November 2012, the RO denied the Veteran's claim of service connection for bilateral hearing loss.  While the actual rating decision does not address the issue of service connection for tinnitus in the body of the decision, in the accompanying notice letter dated November 21, 2012, the Veteran was informed that service connection for both bilateral hearing loss and tinnitus was denied.  The Veteran filed timely filed a notice of disagreement as to both issues in June 2013.  A Statement of the Case has not been provided as to those issues, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998). 
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

In his August 2012 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  A review of the Veteran's claims file reveals that the Veteran has never been scheduled for a Board hearing.  As the Veteran has a right to a Board hearing, a remand is warranted so that he may be afforded the desired Travel Board.  See 38 C.F.R. § 20.700(a) (2013).

Additionally, as noted above, by rating action dated in November 2012, the RO denied the Veteran's claim of service connection for bilateral hearing loss.  While the actual rating decision does not address the issue of service connection for tinnitus in the body of the decision, in the accompanying notice letter dated November 21, 2012, the Veteran was informed that service connection for both bilateral hearing loss and tinnitus was denied.  The Veteran filed timely filed a notice of disagreement as to both issues in June 2013.  A Statement of the Case has not been provided.  The Veteran is entitled to a Statement of the Case which addresses each of the foregoing issues.  See Manlincon, 12 Vet. App. at 238.  The issues shall be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal as to each issue.  The Veteran must be informed that the submission of a substantive appeal as to each issue has not been accomplished, and he must be specifically advised as to the length of time she has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board sitting at the local RO.

2.  The RO/AMC shall issue a Statement of the Case as to 
the issues of service connection for bilateral hearing loss and tinnitus.  See Manlincon, supra. 

If the decisions remain adverse to the Veteran, he and his representative shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal either claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the form letter.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


